DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 6/28/2022 has been entered. In accordance with that submission, the after final claim set filed 5/6/2022 is hereby entered and is presently being examined on the merits. Amended Claim 1 has been noted. The amendment has failed to overcome all of the 112(a) rejections and 112(b) rejections previously set forth - only the 112(a) rejections and 112(b) rejections that have been overcome have been withdrawn. Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 2 recites the limitation “wherein the diluent is provided in a controlled manner thereby limiting quench of the first heated fluid and sidestep chemical equilibrium within a combustion zone thereby increasing combustion efficiency” which is considered new matter because the original disclosure fails to disclose a method step that involves a “sidestep” of chemical equilibrium via diluent addition as is now claimed. The specification discloses that “[T]he presence of diluent can shift the chemical equilibrium towards more complete combustion products, leading to a higher net heat release” and that “the present invention serves to mix enough diluent into the flame zone to maximize the net heat release while still completing the reactions. This method both increases the 
efficiency of the heating process, as well as reduces the amount of residual species such as CO, H2, and O2 in the heated fluid” (see at least Par [0045]). Shifting a chemical equilibrium is fundamentally different from sidestepping a chemical equilibrium since sidestepping a chemical equilibrium can be interpreted as bypassing or not having chemical equilibrium altogether. Moreover, the recitation of “sidestep” is not disclosed anywhere in the original disclosure. Therefore, the newly introduced limitation of “wherein the diluent is provided in a controlled manner thereby limiting quench of the first heated fluid and sidestep chemical equilibrium within a combustion zone thereby increasing combustion efficiency” is new matter and Claim 2 is accordingly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claims 4 and 6 are rejected due to their dependency on Claim 2.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 now recites the limitation “reacting the fuel with the oxidant forming a flame envelope in the presence of the diluent to form a first heated fluid within a combustor to optionally protect the flame envelope from a final fluid to be heated in a reaction zone of said combustor” which is considered indefinite because it is unclear what is meant by “optionally protect” in this context. It is unclear what element or method step “optionally” protects the flame envelope and it is unclear how the claimed protection is physically manifested. Moreover, the specification fails to clarify this issue. 
	Furthermore, Claim 1 now recites the limitation “and to minimize the formation of disassociated species by shifting the equilibrium and reducing the temperature within the combustion zone” which is considered indefinite because it is unclear which equilibrium is being referred to and if this equilibrium is referring to a thermal equilibrium, to a chemical equilibrium or to some other equilibrium altogether. Moreover, while “a reaction zone” has been established within the claim, no “combustion zone” has been established. It is consequently unclear if “the combustion zone” is referring to the reaction zone or if it is referring to a distinct, additional zone. 
	Furthermore, Claim 1 now recites the limitation “forming the final heated fluid by directly contacting the fluid to be heated with the first heated fluid flame envelope” which is considered indefinite because no first heated fluid flame envelope has been established within the claim. It is consequently unclear if “the first heated fluid flame envelope” is referring to the first heated fluid that was formed in part by the flame envelope, if it is referring to a distinct heated fluid flame envelope, or if it is referring to something else altogether. For at least these reasons, the metes and bounds of Claim 1 are unclear. 
	Claims 3 and 5 are rejected due to their dependency on Claim 1. 
	Claim 2 recites the limitation “wherein the diluent is provided in a controlled manner thereby limiting quench of the first heated fluid and sidestep chemical equilibrium within a combustion zone thereby increasing combustion efficiency” which is considered indefinite because it is unclear what is meant by “and sidestep chemical equilibrium within a combustion zone” in this context. It is unclear if this means bypassing or not having chemical equilibrium, altering chemical equilibrium, shifting chemical equilibrium or doing something else to the chemical equilibrium altogether. Note that the specification fails to disclose any method step of “sidestep chemical equilibrium”. Moreover, it is unclear if the claimed “chemical equilibrium” is referring to a chemical equilibrium between the fuel and oxidant only or to a chemical equilibrium between the fuel, oxidant and diluent mixture. The metes and bounds of the claim are consequently unclear.
	Claims 4 and 6 are rejected due to their dependency on Claim 2. 
	Claim 3 recites the limitation “wherein the diluent is a portion of the fluid to be heated or derived from the fluid to be heated” which is considered indefinite because Claim 1 establishes that the diluent and the fluid to be heated are two distinct elements. Thus, it is unclear how the diluent can also be a portion of the fluid to be heated. The metes and bounds of the claim are consequently unclear. 
	Claim 4 recites the limitation “wherein the diluent is a portion of the fluid to be heated or derived from the fluid to be heated” which is considered indefinite because Claim 2 establishes that the diluent and the fluid to be heated are two distinct elements. Thus, it is unclear how the diluent can also be a portion of the fluid to be heated. The metes and bounds of the claim are consequently unclear. It is recommended that Applicant endeavor to overcome this rejection by specifying that the diluent and the fluid to be heated are the same type of fluid (or equivalent). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen et al. (US 2009/0071648 A1) (hereinafter “Hagen”).  
	Regarding Clam 2, to the extent that Claim 2 is understood in light of the 112(b) rejections set forth in this Office Action, Hagen teaches a direct contact heating method, comprising:
	a)    providing a fuel (F32), an oxidant (F22), a diluent (F42) that does not contain fuel (“water”) (see at least [0094]-[[095] and Fig. 1);
	b)    reacting the fuel with the oxidant in the presence of the diluent (F42) to form a first heated fluid (F10) (see at least [0093]-[0096] and Fig. 1), wherein the diluent is provided in a controlled manner thereby limiting quench of the first heated fluid (It is evident that the diluent is provided in a controlled manner from at least [0094], [0095], [0097] and [0101] and it is evident that quenching of said first fluid is limited by the diluent addition since the diluent addition is responsible for “improving efficiency of energy production” and controlling combustion temperature without extinguishing the combustion of the first fluid via quenching - see at least Par [0018], [0094], [0097], [0101] and Fig. 1) and sidestep chemical equilibrium within a combustion zone (Note that the limitation of “and sidestep chemical equilibrium within a combustion zone” is considered indefinite (as is presented above in this Office Action). For the purpose of expediting prosecution, “sidestep chemical equilibrium within a combustion zone” is being interpreted as: shifting the chemical equilibrium of the fuel and oxidant reaction within a combustion zone via the diluent addition such that dissociated species from the reaction such as CO can be reduced. See at least [0018], [0019], [0072]-[0073], [0093]-[0096], [0111]-[0113], [0314] and Fig. 1 and note that Hagen explicitly teaches that, in relation to the reaction of fuel and oxidant within combustion zone (150), “careful control of adding liquid water (and/or steam) may simultaneously reduce both the CO and NOx emissions” in [0019] and that diluent fluid may be delivered upstream of the outlet of the combustor “to control combustion temperatures within the combustor 155 and reduce production of oxides of nitrogen (NOx) and/or Carbon Monoxide (CO) as desired” in [0314]. Hagen accordingly teaches of shifting the chemical equilibrium of the fuel and oxidant reaction within a combustion zone via diluent addition such that dissociated species from the reaction such as CO can be reduced and accordingly teaches of “sidestep chemical equilibrium within a combustion zone” as claimed.) thereby increasing combustion efficiency (see at least [0018], [0020], [0090] and [0091] and note that Hagen explicitly teaches that, regarding diluent addition in the form of water, “With respect to improving efficiency of energy production and costs, water has been used to control the combustion temperature and pollutant emissions”);
	c)    forming a heated fluid (F62) by directly contacting a fluid to be heated (F44) in a controlled manner, through physical or aerodynamic staging, with the first heated fluid (see at least [0094]-[[0095] and Fig. 1); 
	wherein the heated fluid contains lower concentrations of carbon monoxide, hydrogen, and/or molecular oxygen than obtainable by directly contacting the fluid to be heated with the first heated fluid without dilution (See at least [0018], [0019], [0072]-[0073], [0093]-[0096], [0111]-[0113], [0314] and Fig. 1 and note that Hagen explicitly teaches that “careful control of adding liquid water (and/or steam) may simultaneously reduce both the CO and NOx emissions” in [0019] and that diluent fluid may be delivered upstream of the outlet of the combustor “to control combustion temperatures within the combustor 155 and reduce production of oxides of nitrogen (NOx) and/or Carbon Monoxide (CO) as desired” in [0314]. Thus, the heated fluid taught by Hagen contains lower concentrations of at least “carbon monoxide” that than obtainable by directly contacting the fluid to be heated with the first heated fluid without dilution.).

	Regarding Claim 4, to the extent that Claim 4 is understood in light of the 112(b) rejections set forth in this Office Action, Hagen also teaches that the diluent is a portion of the fluid to be heated, derived from the fluid to be heated or is the same type of fluid as the fluid to be heated (see at least [0072]-[0073], [0093]-[0096], [0111]-[0113] and Fig. 1). 

	Regarding Claim 6, to the extent that Claim 6 is understood in light of the 112(b) rejections set forth in this Office Action, Hagen also teaches that the diluent is different from the fluid to be heated with respect to one or more of temperature, pressure, and composition (see at least [0072]-[0073], [0093]-[0096], [0111]-[0113] and Fig. 1).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US 2009/0071648 A1) (hereinafter “Hagen”) in view of Christenson (US 5,722,821). 
	Regarding Clam 1, to the extent that Claim 1 is understood in light of the 112(b) rejections set forth in this Office Action, Hagen teaches a combustion method, comprising:
	a)    providing a fuel (F32), an oxidant (F22), a diluent (F42) that is not a fuel (“water”) (see at least [0094]-[[095] and Fig. 1), and a fluid (F44) to be heated (see at least [0093]-[0096] and Fig. 1);
	b)    reacting the fuel with the oxidant forming a flame in the presence of the diluent (F42) to form a first heated fluid (F10) (see at least [0093]-[0096] and Fig. 1) within a combustor (150) to optionally protect the flame from a final fluid to be heated (F44) in a reaction zone of said combustor (Note that the limitation “to optionally protect the flame from a final fluid to be heated in a reaction zone of said combustor” is being interpreted as the flame being able to be protected from being extinguished from the final heated fluid within a reaction zone of the combustor. In the instant case, Hagen teaches that fuel and oxidant is actively “combusted” within the combustor such that “products of combustion” are actively produced during diluent addition (see at least [0093]-[0095] and Fig. 1) - thus, Hagen teaches that the flame of combustion is active and non-extinguished within the combustor during diluent addition and accordingly teaches that the flame of combustion is able to be protected from being extinguished within a reaction zone of the combustor, including from the final heated fluid. Therefore, Hagen teaches the limitation of optionally protecting the flame as claimed.), wherein the diluent is provided in a controlled manner thereby limiting quench of said combustion (It is evident that the diluent is provided in a controlled manner from at least [0094], [0095], [0097] and [0101] and it is evident that quenching of said combustion is limited by the diluent addition since the diluent addition is responsible for “improving efficiency of energy production” and controlling combustion temperature without extinguishing the combustion via quenching - see at least Par [0018], [0094], [0097], [0101] and Fig. 1), and to minimize the formation of disassociated species by shifting the equilibrium and reducing the temperature within the reaction zone (See at least [0018], [0019], [0072]-[0073], [0093]-[0096], [0111]-[0113], [0314] and Fig. 1 and note that Hagen explicitly teaches that, in relation to the reaction of fuel and oxidant within combustion zone (150), “careful control of adding liquid water (and/or steam) may simultaneously reduce both the CO and NOx emissions” in [0019] and that diluent fluid may be delivered upstream of the outlet of the combustor “to control combustion temperatures within the combustor 155 and reduce production of oxides of nitrogen (NOx) and/or Carbon Monoxide (CO) as desired” in [0314]. Hagen accordingly teaches of minimizing the formation of disassociated species (such as “CO”) by shifting the chemical equilibrium of the fuel and oxidant reaction within the reaction zone via diluent addition and of reducing the temperature within the reaction zone via diluent addition. Therefore, Hagen teaches this limitation as claimed.) thereby increasing combustion efficiency (see at least [0018], [0020], [0090] and [0091] and note that Hagen explicitly teaches that, regarding diluent addition in the form of water, “With respect to improving efficiency of energy production and costs, water has been used to control the combustion temperature and pollutant emissions”); and
	c)    forming a heated fluid (F62) by directly contacting the fluid to be heated (F44) with the first heated fluid formed by the flame (see at least [0093]-[0096] and Fig. 1);
	wherein the heated fluid contains lower concentrations of carbon monoxide, hydrogen, and/or molecular oxygen than obtainable by directly contacting the fluid to be heated with the first heated fluid without dilution (See at least [0018], [0019], [0072]-[0073], [0093]-[0096], [0111]-[0113], [0314] and Fig. 1 and note that Hagen explicitly teaches that “careful control of adding liquid water (and/or steam) may simultaneously reduce both the CO and NOx emissions” in [0019] and that diluent fluid may be delivered upstream of the outlet of the combustor “to control combustion temperatures within the combustor 155 and reduce production of oxides of nitrogen (NOx) and/or Carbon Monoxide (CO) as desired” in [0314]. Thus, the heated fluid taught by Hagen contains lower concentrations of at least “carbon monoxide” that than obtainable by directly contacting the fluid to be heated with the first heated fluid without dilution.). 
	Hagen fails to explicitly teach of forming a flame envelope in the presence of the diluent to form the first heated fluid. However, doing so is known in the art.
	Christenson discloses a relatable burner assembly (Fig. 1) and method for using the same (see at least Abstract and Fig. 1). Christenson teaches of reacting fuel with oxidant to form a flame envelope (“flame envelope 52”) in the presence of a diluent (“diluent”) to form a first heated fluid (“combustion effluent”) (see at least Col. 3 line 53 - Col. 4 line 7 and Figs. 1, 6). Christenson teaches that it is advantageous to form a flame envelope (“flame envelope 52”) in the presence of the diluent (“diluent”) because doing so is a safe and economical way to reduce the amount of nitrogen oxides that would otherwise be present in the first heated fluid (see at least Col. 2 lines 17-26, Col. 3 line 53 - Col. 4 line 7 and Figs. 1, 6).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Hagen by configuring the method to include forming a flame envelope in the presence of the diluent to form the first heated fluid based on the teachings of Christenson. Doing so would have provided a safe and economical way to reduce the amount of nitrogen oxides that would otherwise be present in the first heated fluid. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Hagen also teaches that the diluent is a portion of the fluid to be heated, derived from the fluid to be heated or is the same type of fluid as the fluid to be heated (see at least [0072]-[0073], [0093]-[0096], [0111]-[0113] and Fig. 1).

	Regarding Claim 5, to the extent that Claim 5 is understood in light of the 112(b) rejections set forth in this Office Action, Hagen also teaches that the diluent is different from the fluid to be heated with respect to one or more of temperature, pressure, and composition (see at least [0072]-[0073], [0093]-[0096], [0111]-[0113] and Fig. 1).

Response to Arguments
6.	The arguments filed 5/6/2022 have been fully considered but have not been found persuasive for the following reasons:

	Note that the after final claims and arguments filed 5/6/2022 were addressed in the Advisory Action filed 5/18/2022. The RCE filed 6/28/2022 has now effectively entered the same after final claim set filed 5/6/2022 without addressing any of the issues raised in the Advisory Action filed 5/18/2022. Consequently, all of the issues previously raised still remain. 
	The arguments relating to amended Claim 1 are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	Regarding the 102(a)(1) rejection previously set forth for Claim 2 that was made with the Hagen reference, Applicant contends that:
	“Simply put, Hagen et al makes no mention of any intermediate species for the combustion reaction nor how to increase thermal efficiency by allowing more complete combustion in the combustor portion of the burner.”

	And that:
	“Thus, in Hagen et al it is assumes that the fuel and oxidant and mixing with a diluent (i.e., water) complete combustion can be obtained. This is not the case. Hagen et al further teaches that the diluent is generated in a combustion chamber where fuel and oxidant are injected and reacted, and addition of untreated water is provided to the combustion zone. It simply does not describe how to improve the thermal efficiency of the combustion, nor the how to increase combustion completeness. By comparison, in the present invention the amount of intermediate species (CO and H2) and the oxygen content in the first heated fluid (thus, in the fluid to be heated) varies with the amount of diluent that is first reacted with the flame. The combustion efficiency is based on the measured addition of a diluent to the combustion zone and how the intermediate species (CO and H2) and leftover oxygen is minimized. Therefore, clearly the processes of Hagen et al and the one of the present invention are different. Withdrawal of this rejection is in order and it is respectfully requested.”

	These arguments are not persuasive because, to the extent that Claim 2 is understood in light of the 112(a) and 112(b) rejections set forth in this Office Action (as is presented above in this Office Action), Hagen teaches all the limitations of Claim 2 (as is presented above in this Office Action). 
	Furthermore, Hagen explicitly teaches that the heated fluid contains lower concentrations of carbon monoxide, hydrogen, and/or molecular oxygen than obtainable by directly contacting the fluid to be heated with an otherwise identical flame without dilution. In [0019], Hagen teaches that “careful control of adding liquid water (and/or steam) may simultaneously reduce both the CO and NOx emissions” and in [0134] Hagen teaches that diluent fluid may be delivered upstream of the outlet of the combustor “to control combustion temperatures within the combustor 155 and reduce production of oxides of nitrogen (NOx) and/or Carbon Monoxide (CO) as desired”. Thus, the heated fluid taught by Hagen contains lower concentrations of at least “carbon monoxide” that than obtainable by directly contacting the fluid to be heated with an otherwise identical flame without dilution as is claimed. Therefore, these arguments are not persuasive and independent Claim 2 still stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen.
	It is recommended that Applicant further amend the claims to endeavor to overcome the 112(a) and 112(b) rejections set forth in this Office Action and to incorporate differentiating structural limitations or method steps (if any exist) to endeavor to overcome the prior art of record. Applicant could, for example, claim a method step relating to the adjustment and/or optimization of the rate of diluent addition to endeavor to overcome the prior art of record (note that any such claim amendments must be fully supported by the original disclosure).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bunio et al. (US 2012/0160187 A1) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/4/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762